UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7293


MICHAEL A. LOISEAU,

                Plaintiff - Appellant,

          v.

HOUSTON NORRIS,    Lieutenant,   Shift    Watcher,   Rappahannock
Regional Jail,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:10-cv-00870-REP)


Submitted:   February 9, 2012             Decided:   February 14, 2012


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Angelo Loiseau, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael A. Loiseau appeals the district court’s order

adopting    the     reasoning    set    forth     in   the      magistrate       judge’s

report and recommendation and dismissing Loiseau’s civil rights

action for failure to state a claim.                 On appeal, we confine our

review to the issues raised in the Appellant’s brief.                        See 4th

Cir.   R.   34(b).        Because    Loiseau’s       informal      brief    does    not

challenge     the      basis   for   the       district    court’s       disposition,

Loiseau has forfeited appellate review of the court’s order.

Accordingly,      we    affirm    the     district     court’s     judgment.          We

dispense    with       oral    argument     because       the    facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                           2